         Case 1:18-cv-00241-RBW Document 34 Filed 08/12/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                        )
 EQUITY FORWARD,                        )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )                 Case No. 18-cv-241 (RBW)
                                        )
 U.S. DEPARTMENT OF HEALTH AND          )
 HUMAN SERVICES,                        )
                                        )
                            Defendant. )
                                        )


                                  JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of June 15, 2020, the parties, by and through their

undersigned counsel, respectfully submit the following:

       1.     Plaintiff Equity Forward initiated the instant action on February 1, 2018, against

Defendant U.S. Department of Health and Human Services (“HHS”) under the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”), and the Declaratory Judgment Act, 28 U.S.C.

§§ 2201 and 2202, seeking declaratory and injunctive relief to compel compliance with the

requirements of the FOIA. Compl., ECF No. 1.

       2.     As reported previously to the Court in reports and status conferences, HHS has

conducted searches within two components: the Administration for Children and Families

(“ACF”) and the Office of the Secretary (“OS”). Both ACF and OS represent that they have

completed processing those pages identified in their respective searches, including any pages

they sent to other government agencies for consultation. ACF also has released 57 pages of

responsive records referred to it by OS. ACF has now processed and produced to Plaintiff all

pages received from OS.
            Case 1:18-cv-00241-RBW Document 34 Filed 08/12/20 Page 2 of 2




       3.       Additional records were referred to other government agencies for direct response

and remain outstanding.

       4.       On July 13, 2020, based on its review of the productions made, Plaintiff sent

Defendant a list of requests and concerns regarding certain withholdings, and asked for the

production of certain attachments. Defendant is currently reviewing these requests.

       5.       The parties respectfully propose that they file another Joint Status report by

September 11, 2020, at which time they will update the Court as to whether any further action is

required.




Dated: August 12, 2020                             Respectfully submitted,

 /s/ Christine H. Monahan                             MICHAEL R. SHERWIN
 Christine H. Monahan                                 Acting United States Attorney
 D.C. Bar No. 1035590
 AMERICAN OVERSIGHT                                   DANIEL F. VAN HORN
 1030 15th Street NW, B255                            DC Bar #924092
 Washington, DC 20005                                 Chief, Civil Division
 (202) 869-5244
 christine.monahan@americanoversight.org              By: /s/ Derek S. Hammond
                                                      DEREK S. HAMMOND
 Counsel for Plaintiff                                D.C. Bar No. 1017784
                                                      Assistant United States Attorney
                                                      555 Fourth Street, N.W.
                                                      Washington, DC 20530
                                                      (202) 252-2511
                                                      derek.hammond@usdoj.gov

                                                      Counsel for Defendant




                                                  2
